Per Curiam.

The items for adjusting locks, $35; for hauling machinery, $6; for destruction of severed punch, $3, and for renting three punching machines, $10, were improperly allowed. The evidence shows that the agreement with respect to the locks was not performed, and the other items were either without support upon the proofs or not within the scope of the action which was brought to recover for work, labor and services. With these exceptions, however, we are not inclined to interfere with the finding of the court below. There was a serious conflict of evidence, which has been determined in favor of the plaintiff, and we cannot say that there was no reasonable basis for its support. The judgment must, therefore, be modified by deducting therefrom the items above mentioned, aggregating the sum of $54, and as so modified affirmed, without costs.
Judgment modified by deducting therefrom the sum of $54, and as so modified affirmed, without costs.
Present: Beekman, P. J., Gildebsleeve and Giegebich, JJ>
Judgment modified, and as modified affirmed, without costs.